Per Curiam.
This is an action to recover from the defendant the purchase price of a certain tract of land, in Walla Walla county, and the value of improvements placed thereon by the plaintiff, he having entered into possession under a contract for the purchase of the land with the Attalia Development Company. It is admitted that the defendant has succeeded to all the rights and obligations of the Attalia Development Company under the contract. There were two other actions against the defendant, brought at about the same time and resting on the same state of facts, one by Elmer D. Dristig, the other by Abraham Peterson. The three cases were, by stipulation of all parties, tried together, and are brought here upon the same statement of facts, with an agreement that they may all be disposed of on the one hearing. The actions were tried to the court without a jury, and a judgment of dismissal was entered in each. The actions are here on appeal from those judgments.
The facts presented are the same in every material particular as were those in Skoog v. Columbia Canal Co., which was decided by this court on April 13, 1911, and reported in 63 Wash. 115, 114 Pac. 1034. Nothing is suggested tending to distinguish these cases from that. The decision in that ease is, therefore, conclusive on the issues here. For the principles of law involved, a reference to that case will be sufficient. Upon the facts disclosed by the record, and in view of the decision in the Skoog case,.the court could not have done otherwise than enter the judgments .of dismissal. They are therefore affirmed.